OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in the State of New York by the Third Judicial Department on November 8, *1581956, as William James Hickey. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
By motion dated April 30, 1997, the Departmental Disciplinary Committee sought an order pursuant to 22 NYCRR 603.4 (e) (1) (i), suspending respondent from the practice of law until further order of the Court, due to his willful failure to cooperate with the Committee’s investigation.
Section 603.4 (g) of the Rules of this Court (22 NYCRR 603.4 [g]) provides: “(g) An application for suspension pursuant to section 603.4 (e) (1) may state that an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of an order of suspension may be disbarred. If an application does state the foregoing, and the respondent does not appear or apply in writing to the Committee or the Court for a hearing or reinstatement within six months of the suspension date, the respondent may be disbarred without further notice.” Pursuant to that section, the Committee’s notice of motion specifically included the requisite statement. By order entered June 17, 1997, the Committee’s motion was granted and respondent was suspended pending the conclusion of the disciplinary proceedings against him (231 AD2d 174).
The Committee now moves for an order disbarring respondent from the practice of law, pursuant to 22 NYCRR 603.4 (g) on the ground that respondent has been suspended under 22 NYCRR 603.4 (e) (1) (i) and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for six months from the date of the order of suspension.
Accordingly, in light of the foregoing and inasmuch as more than six months has elapsed since this Court’s June 17, 1997 order suspending respondent and he has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee’s motion for an order disbarring respondent should be granted.
Wallach, J. P., Rubin, Williams, Andrias and Saxe, JJ., concur.
Motion granted, and respondent disbarred from practice as an attorney and counselor-at-law in the State of New York, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, all effective immediately.